UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4025


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO AVENDANO ACEVEDO,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00113-TDS-1)


Submitted:   October 20, 2011              Decided:   November 4, 2011


Before AGEE and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant.     Randall
Stuart Galyon, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roberto    Avendano        Acevedo          appeals     the       106-month

sentence imposed following his guilty plea to possession with

intent    to    distribute      cocaine,        in       violation    of     21     U.S.C.

§ 841(a)(1) (2006), and possession of a firearm in furtherance

of   a   drug    trafficking      crime,       in    violation       of    18     U.S.C.A.

§ 924(c)(1)(A)(i) (West 2000 & Supp. 2011).                         Acevedo’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting     that    there    are       no    meritorious       grounds      for

appeal but questioning whether there was an adequate factual

basis    to    support   the    guilty     plea      and    whether       the     district

court’s sentence was reasonable.                    Acevedo was advised of his

right to file a pro se supplemental brief but did not file one.

Finding no error, we affirm.

              Counsel first questions whether the factual basis was

sufficient for the district court to accept Acevedo’s guilty

plea.     Prior to accepting a guilty plea, “the [district] court

must determine that there is a factual basis for the plea.”

Fed. R. Crim. P. 11(b)(3); see United States v. Ketchum, 550
F.3d 363, 366 (4th Cir. 2008) (recognizing that defendant may

challenge on appeal district court’s failure to develop factual

basis on record).        The district court “need only be subjectively

satisfied      that   there     is   a   sufficient         factual       basis    for    a

conclusion that the defendant committed all of the elements of

                                           2
the offense.”         United States v. Mitchell, 104 F.3d 649, 652 (4th

Cir. 1997).

               At the plea hearing, the parties did not dispute the

factual basis filed with the plea agreement.                       Upon review, we

conclude that the district court did not err in accepting the

offense       conduct    presented       as   sufficient    to    enter   the   guilty

plea.     See United States v. Mastrapa, 509 F.3d 652, 656-57 (4th

Cir.    2007)    (stating       plain    error    standard    of   review);      United

States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002) (establishing

elements of § 924(c)(1)(A) offense); United States v. Randall,

171 F.3d 195,     209    (4th    Cir.   1999)   (establishing       elements   of

possession with intent to distribute controlled substance).

               Counsel    also    questions       whether   the    district     court’s

sentence was reasonable.               In reviewing a sentence, we must first

ensure that the district court did not commit any “significant

procedural error,” such as failing to properly calculate the

applicable Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

sentence.        Gall     v.    United    States,     552 U.S. 38,   51    (2007).

Because Acevedo preserved his claim of error below, we review

for     reasonableness         under     an   abuse    of    discretion     standard,

reversing “unless . . . the error was harmless.”                      United States

v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010); see Gall, 552
U.S. at 46.       Our review of the record leads us to conclude that

                                              3
the district court did not commit procedural error in imposing

Acevedo’s sentence.

              We next consider the substantive reasonableness of the

sentence,          “tak[ing]      into       account            the     totality      of      the

circumstances.”         Gall, 552 U.S. at 51.                    If the sentence imposed

is within the appropriate Guidelines range, we may consider it

presumptively reasonable.                United States v. Mendoza-Mendoza, 597
F.3d 212, 216 (4th Cir. 2010).                       The presumption may be rebutted

by a showing “that the sentence is unreasonable when measured

against the § 3553(a) factors.”                      United States v. Montes-Pineda,

445 F.3d 375,     379    (4th    Cir.    2006)        (internal          quotation    marks

omitted).          On review, Acevedo’s within-Guidelines sentence is

presumptively         reasonable,           and       he       has    not      rebutted      that

presumption.         Therefore, we conclude that the district court did

not commit substantive error in imposing Acevedo’s sentence.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                  This court

requires that counsel inform Acevedo, in writing, of his right

to petition the Supreme Court of the United States for further

review.       If     Acevedo      requests        that     a    petition       be   filed,    but

counsel      believes      that      such    a       petition         would    be   frivolous,

counsel      may    move     in   this      court      for      leave    to    withdraw      from

representation.         Counsel’s motion must state that a copy thereof

                                                 4
was served on Acevedo.      We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5